 



EXHIBIT 10.4
DIRECTOR INDEMNIFICATION AGREEMENT
     This DIRECTOR INDEMNIFICATION AGREEMENT (the “Agreement”) made and entered
into this 10th day of August, 2007, by and between Haights Cross Communications,
Inc., a Delaware corporation (the “Company”), and Curry Ford (the “Indemnitee”).
     WHEREAS, it is essential that the Company be able to retain and attract as
directors, officers and employees the most capable persons available;
     WHEREAS, increased corporate litigation has subjected directors to
litigation risks and expenses, and the limitations on the availability of
director and officer liability insurance has made it increasingly difficult for
the Company to attract and retain such persons;
     WHEREAS, the Company’s By-laws permit it to enter into indemnification
arrangements and agreements;
     WHEREAS, the Company desires to provide the Indemnitee with specific
contractual assurances of the Indemnitee’s rights to full indemnification
against litigation risks and expenses (regardless, among other things, of any
amendment to or revocation of the Company’s By-laws or any change in the
ownership of the Company or the composition of its Board of Directors), which
indemnification is intended to be greater than that which is afforded by the
Company’s Certificate of Incorporation and By-laws and, to the extent insurance
is available, the coverage of the Indemnitee under the Company’s directors and
officers liability insurance policies; and
     WHEREAS, the Indemnitee is relying upon the rights afforded under this
Agreement in accepting Indemnitee’s position as a director, officer or employee
of the Company.
     NOW, THEREFORE, in consideration of the mutual promises and covenants
contained herein, the Company and Indemnitee do hereby covenant and agree as
follows:
     1. Definitions.
          (a) “Corporate Status” describes the status of a person who is serving
or has served (i) as a director, officer or employee of the Company, (ii) in any
capacity with respect to any employee benefit plan of the Company, or (iii) as a
director, partner, member, trustee, officer, employee, or agent of any other
Entity at the request of the Company.
          (b) “Entity” shall mean any corporation, partnership, limited
liability company, joint venture, trust, foundation, association, organization
or other legal entity and any group or division of the Company or any of its
subsidiaries.
          (c) “Expenses” shall mean all reasonable fees, costs and expenses
incurred in connection with any Proceeding (as defined below), including,
without limitation, attorneys’ fees, disbursements and retainers (including,
without limitation, any such fees, disbursements and retainers incurred by
Indemnitee pursuant to Section 10 of this Agreement), fees and disbursements of
expert witnesses, private investigators and professional advisors (including,
without limitation, accountants and investment bankers), court costs, transcript
costs, fees of

 



--------------------------------------------------------------------------------



 



experts, travel expenses, duplicating, printing and binding costs, telephone and
fax transmission charges, postage, delivery services, secretarial services, and
other disbursements and expenses.
          (d) “Indemnifiable Expenses,” “Indemnifiable Liabilities” and
“Indemnifiable Amounts” shall have the meanings ascribed to those terms in
Section 3(a) below.
          (e) “Liabilities” shall mean judgments, damages, liabilities, losses,
penalties, excise taxes, fines and amounts paid in settlement.
          (f) “Proceeding” shall mean any threatened, pending or completed
claim, action, suit, arbitration, alternate dispute resolution process,
investigation, administrative hearing, appeal, or any other proceeding, whether
civil, criminal, administrative or investigative, whether formal or informal,
including a proceeding initiated by Indemnitee pursuant to Section 10 of this
Agreement to enforce Indemnitee’s rights hereunder.
     2. Services of Indemnitee. In consideration of the Company’s covenants and
commitments hereunder, Indemnitee agrees to serve or continue to serve as a
director, officer or employee of the Company. However, this Agreement shall not
impose any obligation on Indemnitee or the Company to continue Indemnitee’s
service to the Company beyond any period otherwise required by law or by other
agreements or commitments of the parties, if any.
     3. Agreement to Indemnify. The Company agrees to indemnify Indemnitee as
follows:
          (a) Subject to the exceptions contained in Section 4(a) below, if
Indemnitee was or is a party or is threatened to be made a party to any
Proceeding (other than an action by or in the right of the Company) by reason of
Indemnitee’s Corporate Status, Indemnitee shall be indemnified by the Company
against all Expenses and Liabilities incurred or paid by Indemnitee in
connection with such Proceeding (referred to herein as “Indemnifiable Expenses”
and “Indemnifiable Liabilities,” respectively, and collectively as
“Indemnifiable Amounts”).
          (b) Subject to the exceptions contained in Section 4(b) below, if
Indemnitee was or is a party or is threatened to be made a party to any
Proceeding by or in the right of the Company to procure a judgment in its favor
by reason of Indemnitee’s Corporate Status, Indemnitee shall be indemnified by
the Company against all Indemnifiable Expenses.
     4. Exceptions to Indemnification. Indemnitee shall be entitled to
indemnification under Sections 3(a) and 3(b) above in all circumstances other
than the following:
          (a) If indemnification is requested under Section 3(a) and it has been
adjudicated finally by a court of competent jurisdiction that, in connection
with the subject of the Proceeding out of which the claim for indemnification
has arisen, (i) Indemnitee failed to act in good faith and in a manner
Indemnitee reasonably believed to be in or not opposed to the best interests of
the Company, (ii) with respect to any criminal action or proceeding, Indemnitee
had reasonable cause to believe that Indemnitee’s conduct was unlawful or
(iii) Indemnitee’s conduct constituted willful misconduct or recklessness, then
Indemnitee shall not be entitled to payment of Indemnifiable Amounts hereunder.

2



--------------------------------------------------------------------------------



 



          (b) If indemnification is requested under Section 3(b) and
          (i) it has been adjudicated finally by a court of competent
jurisdiction that, in connection with the subject of the Proceeding out of which
the claim for indemnification has arisen, Indemnitee failed to act in good faith
and in a manner Indemnitee reasonably believed to be in or not opposed to the
best interests of the Company, Indemnitee shall not be entitled to payment of
Indemnifiable Expenses hereunder; or
          (ii) it has been adjudicated finally by a court of competent
jurisdiction that Indemnitee is liable to the Company with respect to any claim,
issue or matter involved in the Proceeding out of which the claim for
indemnification has arisen, including, without limitation, a claim that
Indemnitee received an improper personal benefit or improperly took advantage of
a corporate opportunity, Indemnitee shall not be entitled to payment of
Indemnifiable Expenses hereunder with respect to such claim, issue or matter
unless the court in which such Proceeding was brought shall determine upon
application that, despite the adjudication of liability, but in view of all the
circumstances of the case, Indemnitee is fairly and reasonably entitled to
indemnity for such Indemnifiable Expenses which such court shall deem proper.
     5. Procedure for Payment of Indemnifiable Amounts. Indemnitee shall submit
to the Company a written request specifying the Indemnifiable Amounts for which
Indemnitee seeks payment under Section 3 of this Agreement and the basis for the
claim. The Company shall pay such Indemnifiable Amounts to Indemnitee within
twenty (20) calendar days of receipt of the request. At the request of the
Company, Indemnitee shall furnish such documentation and information as are
reasonably available to Indemnitee and necessary to establish that Indemnitee is
entitled to indemnification hereunder.
     6. Indemnification for Expenses of a Party Who is Wholly or Partly
Successful. Notwithstanding any other provision of this Agreement, and without
limiting any such provision, to the extent that Indemnitee is, by reason of
Indemnitee’s Corporate Status, a party to and is successful, on the merits or
otherwise, in any Proceeding, Indemnitee shall be indemnified against all
Expenses reasonably incurred by Indemnitee or on Indemnitee’s behalf in
connection therewith. If Indemnitee is not wholly successful in such Proceeding
but is successful, on the merits or otherwise, as to one or more but less than
all claims, issues or matters in such Proceeding, the Company shall indemnify
Indemnitee against those Expenses reasonably incurred by Indemnitee or on
Indemnitee’s behalf in connection with each successfully resolved claim, issue
or matter. For purposes of this Agreement, the termination of any claim, issue
or matter in such a Proceeding by dismissal, with or without prejudice, shall be
deemed to be a successful result as to such claim, issue or matter.
     7. Effect of Certain Resolutions. Neither the settlement nor termination of
any Proceeding nor the failure of the Company to award indemnification or to
determine that indemnification is payable shall create an adverse presumption
that Indemnitee is not entitled to indemnification hereunder. In addition, the
termination of any proceeding by judgment, order, settlement, conviction, or
upon a plea of nolo contendere or its equivalent shall not create a presumption
that Indemnitee did not act in good faith and in a manner which Indemnitee

3



--------------------------------------------------------------------------------



 



reasonably believed to be in or not opposed to the best interests of the Company
or, with respect to any criminal action or proceeding, had reasonable cause to
believe that Indemnitee’s action was unlawful.
     8. Agreement to Advance Interim Expenses; Conditions. The Company shall pay
to Indemnitee all Indemnifiable Expenses incurred by Indemnitee in connection
with any Proceeding, including a Proceeding by or in the right of the Company,
in advance of the final disposition of such Proceeding, if Indemnitee furnishes
the Company with a written undertaking to repay the amount of such Indemnifiable
Expenses advanced to Indemnitee if it is finally determined by a court of
competent jurisdiction that Indemnitee is not entitled under this Agreement to
indemnification with respect to such Indemnifiable Expenses. Such undertaking
shall be an unlimited general obligation of Indemnitee, shall be accepted by the
Company without regard to the financial ability of Indemnitee to make repayment,
and in no event shall be required to be secured.
     9. Procedure for Payment of Interim Expenses. Indemnitee shall submit to
the Company a written request specifying the Indemnifiable Expenses for which
Indemnitee seeks an advancement under Section 8 of this Agreement, together with
documentation evidencing that Indemnitee has incurred such Indemnifiable
Expenses. Payment of Indemnifiable Expenses under Section 8 shall be made no
later than twenty (20) calendar days after the Company’s receipt of such request
and the undertaking required by Section 8.
     10. Remedies of Indemnitee.
          (a) Right to Petition Court. In the event that Indemnitee makes a
request for payment of Indemnifiable Amounts under Sections 3 and 5 above or a
request for an advancement of Indemnifiable Expenses under Sections 8 and 9
above and the Company fails to make such payment or advancement in a timely
manner pursuant to the terms of this Agreement, Indemnitee may petition the
appropriate judicial authority to enforce the Company’s obligations under this
Agreement.
          (b) Burden of Proof. In any judicial proceeding brought under Section
10(a) above, the Company shall have the burden of proving that Indemnitee is not
entitled to payment of Indemnifiable Amounts hereunder.
          (c) Expenses. The Company agrees to reimburse Indemnitee in full for
any Expenses incurred by Indemnitee in connection with investigating, preparing
for, litigating, defending or settling any action brought by Indemnitee under
Section 10(a) above, or in connection with any claim or counterclaim brought by
the Company in connection therewith.
          (d) Validity of Agreement. The Company shall be precluded from
asserting in any Proceeding, including, without limitation, an action under
Section 10(a) above, that the provisions of this Agreement are not valid,
binding and enforceable or that there is insufficient consideration for this
Agreement and shall stipulate in court that the Company is bound by all the
provisions of this Agreement.
          (e) Failure to Act Not a Defense. The failure of the Company
(including its Board of Directors or any committee thereof, independent legal
counsel, or stockholders) to

4



--------------------------------------------------------------------------------



 



make a determination concerning the permissibility of the payment of
Indemnifiable Amounts or the advancement of Indemnifiable Expenses under this
Agreement shall not be a defense in any action brought under Section 10(a)
above, and shall not create a presumption that such payment or advancement is
not permissible.
     11. Representations and Warranties of the Company. The Company hereby
represents and warrants to Indemnitee as follows:
          (a) Authority. The Company has all necessary corporate power and
authority to enter into, and be bound by the terms of, this Agreement, and the
execution, delivery and performance of the undertakings contemplated by this
Agreement have been duly authorized by the Company.
          (b) Enforceability. This Agreement, when executed and delivered by the
Company in accordance with the provisions hereof, shall be a legal, valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, moratorium, reorganization or similar laws affecting the
enforcement of creditors’ rights generally.
     12. Insurance. The Company will use commercially reasonable efforts to
obtain and maintain a policy or policies of insurance in an amount not less than
$1,000,000 with a deductible of not greater than $50,000, with reputable
insurance companies providing the Indemnitee with coverage for losses from
wrongful acts, and to ensure the Company’s performance of its indemnification
obligations under this Agreement. In all policies of director and officer
liability insurance, Indemnitee shall be named as an insured in such a manner as
to provide Indemnitee at least the same rights and benefits as are accorded to
the most favorably insured of the Company’s officers and directors.
Notwithstanding the foregoing, if the Company, after employing commercially
reasonable efforts as provided in this Section, determines in good faith that
such insurance is not reasonably available, if the premium costs for such
insurance are disproportionate to the amount of coverage provided, or if the
coverage provided by such insurance is limited by exclusions so as to provide an
insufficient benefit, the Company shall use its commercially reasonable efforts
to obtain and maintain a policy or policies of insurance with coverage having
features as similar as practicable to those described above.
     13. Fees and Expenses. During the term of the Indemnitee’s service as a
director, the Company shall promptly reimburse the Indemnitee for all expenses
incurred by him in connection with his service as a director or member of any
board committee or otherwise in connection with the Company’s business and shall
pay or provide the Indemnitee with fees and other compensation, including stock
options or awards, in amounts and value which are at least equal to those
provided to any of the Company’s other directors from time to time.
     14. Contract Rights Not Exclusive. The rights to payment of Indemnifiable
Amounts and advancement of Indemnifiable Expenses provided by this Agreement
shall be in addition to, but not exclusive of, any other rights which Indemnitee
may have at any time under applicable law, the Company’s By-laws or Certificate
of Incorporation, or any other agreement, vote of stockholders or directors, or
otherwise, both as to action in Indemnitee’s official capacity and as to action
in any other capacity as a result of Indemnitee’s serving as a director of the
Company.

5



--------------------------------------------------------------------------------



 



     15. Successors. This Agreement shall be (a) binding upon all successors and
assigns of the Company (including any transferee of all or a substantial portion
of the business, stock and/or assets of the Company and any direct or indirect
successor by merger or consolidation or otherwise by operation of law) and
(b) binding on and shall inure to the benefit of the heirs, personal
representatives, executors and administrators of Indemnitee. This Agreement
shall continue for the benefit of Indemnitee and such heirs, personal
representatives, executors and administrators after Indemnitee has ceased to
have Corporate Status.
     16. Subrogation. In the event of any payment of Indemnifiable Amounts under
this Agreement, the Company shall be subrogated to the extent of such payment to
all of the rights of contribution or recovery of Indemnitee against other
persons, and Indemnitee shall take, at the request of the Company, all
reasonable action necessary to secure such rights, including the execution of
such documents as are necessary to enable the Company to bring suit to enforce
such rights.
     17. Change in Law. To the extent that a change in applicable law (whether
by statute or judicial decision) shall permit broader indemnification than is
provided under the terms of the Certificate of Incorporation or By-laws of the
Company and this Agreement, Indemnitee shall be entitled to such broader
indemnification and this Agreement shall be deemed to be amended to such extent.
     18. Severability. Whenever possible, each provision of this Agreement shall
be interpreted in such a manner as to be effective and valid under applicable
law, but if any provision of this Agreement, or any clause thereof, shall be
determined by a court of competent jurisdiction to be illegal, invalid or
unenforceable, in whole or in part, such provision or clause shall be limited or
modified in its application to the minimum extent necessary to make such
provision or clause valid, legal and enforceable, and the remaining provisions
and clauses of this Agreement shall remain fully enforceable and binding on the
parties.
     19. Indemnitee as Plaintiff. Except as provided in Section 10(c) of this
Agreement and in the next sentence, Indemnitee shall not be entitled to payment
of Indemnifiable Amounts or advancement of Indemnifiable Expenses with respect
to any Proceeding brought by Indemnitee against the Company, any Entity which it
controls, any director or officer thereof, or any third party, unless the
Company has consented to the initiation of such Proceeding. This Section shall
not apply to counterclaims or affirmative defenses asserted by Indemnitee in an
action brought against Indemnitee.
     20. Modifications and Waiver. Except as provided in Section 17 above with
respect to changes in applicable law which broaden the right of Indemnitee to be
indemnified by the Company, no supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by each of the parties
hereto. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions of this Agreement (whether or
not similar), nor shall such waiver constitute a continuing waiver.
     21. General Notices. All notices, requests, demands and other
communications hereunder shall be in writing and shall be deemed to have been
duly given when delivered by hand, (b) when transmitted by facsimile and receipt
is acknowledged, or (c) if mailed by certified

6



--------------------------------------------------------------------------------



 



or registered mail with postage prepaid, on the third business day after the
date on which it is so mailed:

         
 
  (a)    If to Indemnitee, to:   Curry Ford
 
      c/o Glenview Capital Management LLC
 
      767 Fifth Avenue, 44th Floor
 
      New York, NY 10153
 
       
 
  (b)    If to the Company, to:   Haights Cross Communications, Inc.
 
      10 New King Street
 
      Suite 110
 
      White Plains, NY 10604
 
      Facsimile: (914) 289-9401
 
      Attn: President

or to such other address as may have been furnished in the same manner by any
party to the others.
     22. Governing Law. This Agreement shall be governed by and construed and
enforced under the laws of the State of New York without giving effect to the
provisions thereof relating to conflicts of law.
     23. Consent to Jurisdiction. The Company hereby irrevocably and
unconditionally consents to the jurisdiction of the courts located in the State
of New York to construe and enforce the covenants contained in this Agreement.
The Company hereby irrevocably and unconditionally waives any objection to the
laying of venue of any Proceeding arising out of or relating to this Agreement
in the courts located in the State of New York, and hereby irrevocably and
unconditionally waives and agrees not to plead or claim that any such Proceeding
brought in any such court has been brought in an inconvenient forum.
     24. Agreement Governs. This Agreement is to be deemed consistent wherever
possible with relevant provisions of the Company’s Amended and Restated By-laws
and Certificate of Incorporation; however, in the event of a conflict between
this Agreement and such provisions, the provisions of this Agreement shall
control.
[End of Text]

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Director
Indemnification Agreement as of the day and year first above written.

            THE COMPANY:

HAIGHTS CROSS COMMUNICATIONS, INC.
      By:   /s/ Peter J. Quandt         Name:   Peter J. Quandt        Title:  
Chief Executive Officer        INDEMNITEE:
      /s/ Curry Ford       Name:      Curry Ford           

8